Citation Nr: 9913424	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension, in the calculated amount of 
$15,181, to include the issue of whether waiver is precluded 
by bad faith.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to 
November 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 decision, by the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's request 
for waiver of the recovery of an overpayment of improved 
disability pension benefits, in the calculated amount of 
$15,181.  

A video conference hearing was held on January 29, 1999, from 
Washington, D.C., before Jack W. Blasingame, who is a member 
of the Board section rendering the determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998) 
(amending 38 U.S.C.A. § 7102 (West 1991)).  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In October 1995, the appellant was found to be 
permanently and totally disabled for pension purposes.  In 
December 1995, he was awarded a pension at the maximum rate 
based on zero income, effective April 1, 1995.

2.  In September 1997, based on information relating to the 
appellant's receipt of Social Security disability benefits in 
June 1996, his pension award was retroactively reduced due to 
excessive income.

3.  A September 1997 award action gave rise to an overpayment 
of improved disability pension in the amount of $15,181.

4.  The appellant's failure to promptly notify VA of his 
receipt of Social Security benefits beginning in June 1996 
constitutes a willful intention to seek an unfair advantage.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits, in the calculated amount of 
$15,181.00, is precluded by the appellant's bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.965(b), 
3.660(a)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed an application for disability pension 
benefits in March 1995.  On that application, the appellant 
reported no income during the preceding 12-month period.  He 
indicated that he had not applied for any benefits from the 
Social Security Administration but that he intended to apply 
for benefits.

By rating action of October 1995, the RO found the appellant 
to be entitled to non-service connected disability pension.

By letter dated in October 1995, the appellant was informed 
that he had been awarded disability pension benefits.  The 
letter acknowledged that the appellant had intended to apply 
for social Security benefits and advised the appellant to 
provide a copy of an award letter or a disallowance letter.  
The appellant was provided with an Eligibility Verification 
Report (EVR) and advised the appellant to report income from 
all sources.

In November 1995 the appellant filed a copy of the EVR, which 
he had annotated to indicate that he had no income.  The 
appellant filed also a copy of a disallowance letter from the 
Social Security Administration.  

By letter dated in December 1995, the appellant was informed 
that his award of disability pension benefits was effective 
April 1, 1995.  In that letter, it was noted that the 
appellant's rate of pension was based on countable annual 
income of $0.  The letter also advised the appellant of the 
need to promptly report his income from all sources as well 
as any change in this income.  The letter stated further that 
the rate of pension payable was based on income and that the 
failure to report promptly and accurately to VA changes in 
income could result in an overpayment of benefits, which 
would be subject to recovery.

In March 1996 the appellant provided the RO with a change of 
his address.

By letter dated in May 1996, the appellant was informed that 
his award of disability pension benefits had been amended.  
In that letter, it was noted again that the appellant's rate 
of pension was based on countable annual income of zero 
dollars.  The letter advised again the appellant of the need 
to promptly report his income from all sources as well as any 
change in this income.  The letter stated further that the 
rate of pension payable was based on income and that the 
failure to report promptly and accurately to VA changes in 
income could result in an overpayment of benefits, which 
would be subject to recovery.

On June 1, 1996, the appellant provided a statement that his 
"only income at [that] time [was] VA disability."  The 
appellant noted that his address had changed.

In April 1997 the RO requested that the appellant provide a 
copy of his latest Social Security award letter.

In April 1997 the RO was notified by the Social Security 
Administration (SSA) through an agency matching program that 
the appellant had been collecting disability benefits from 
that agency since June 1996, including an initial check of 
$12,418.13.

Acting on this information, the RO sent the appellant a 
letter in July 1997 informing him that it proposed to reduce 
his pension award based on excess income.  He was given 60 
days to submit evidence showing that the SSA award was 
incorrect.

In August 1997, the appellant responded that the check from 
SSA for $13,047.13 was for a "cumulated back payment of 
almost two years of [disability benefits]" and "should not 
be considered as net income for the first year."  He 
explained that the monies from SSA were used to pay his 
pending debts.  He noted that, without consideration of the 
lump sum check from SSA, his annual income from SSA was 
$7,764.

The appellant noted that his address had changed and 
requested that his claims folder by transferred to the St. 
Petersburg, Florida, VARO.  The appellant added that he had 
not been receiving timely mail from the VA.

In September 1997 the appellant wrote to Congressman Dan 
Miller to request that his claims folder be transferred from 
the Providence, Rhode Island, VARO to the St. Petersburg, 
Florida VARO.  The appellant stated that he had informed 
timely the Providence, Rhode Island VARO of his award of 
Social Security benefits when he received the award but that 
"nothing ever happened."  He stated that he had been living 
on Cape Cod at that time.  The appellant noted later that he 
had moved to Florida in February 1996.

The appellant's pension award was reduced by award action in 
September 1997, effective July 1, 1996, creating the 
overpayment, which is the subject of this appeal.

In October 1997 the appellant's claims folder was transferred 
to the St. Petersburg, Florida, VARO.

In March 1998, the appellant was contacted by the Decision 
Review Officer of the St. Petersburg, Florida VARO, who 
explained to the appellant why the overpayment was created by 
the receipt of a retroactive Social Security check.  The 
appellant stated that he understood the requirement that the 
money received be counted for a full year but that he felt 
that the requirement was unfair to veterans.

In a September 1998 the appellant stated that he believed 
that the Providence, Rhode Island VARO lost his Social 
Security award letter, which he provided timely to them.  He 
indicated that correspondence from the Providence, Rhode 
Island VARO was sent frequently to addresses that were not 
current.  He stated that he had sent other correspondence 
that was not of record.  

At the January 1999 hearing, the appellant stated that he 
mailed timely his original Social Security award letter to 
the Providence, Rhode Island, VARO.  The appellant stated 
that although he had copies of items he had sent to the VA, 
he did not have a copy of a form stating that he was 
providing a copy of his award letter.  he explained that he 
was "really bad at record keeping many years ago."  The 
appellant stated that the Providence, Rhode Island, VARO did 
not respond promptly to changes of his address.  The 
appellant stated also that the VARO had questioned him 
repeatedly about the status of his dependent children even 
though he had provided previously adequate information.

A veteran who is receiving pension must notify VA of any 
material change or expected change in income, which would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1998).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  
38 C.F.R. § 1.965(a) (1998).  However, waiver of repayment of 
indebtedness is statutorily precluded if there is any 
indication of fraud, misrepresentation of a material fact, or 
bad faith on the part of the person having an interest in 
obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (1998); see Ridings v. Brown, 6 Vet. App. 
544, 546 (1994) (citing 38 C.F.R. § 1.965).

In April 1998, the Committee denied the appellant's request 
for waiver of recovery of a $15,181 overpayment although it 
determined that bad faith was not involved in the creation of 
the indebtedness.  In August 1998 the Committee determined 
that the April 1998 decision was incorrect and denied the 
appellant's request for waiver of recovery of a $15,181 
overpayment because there was evidence of bad faith involved 
in the creation of the indebtedness.  The Board agrees.

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1998).

The evidence of record discloses that the appellant was 
awarded improved pension benefits in October 1995, and during 
the period in which he was in receipt of these benefits, he 
was advised to promptly notify the VA of any changes in his 
income or net worth.  But, as alluded to above, he began 
collecting Social Security benefits in June 1996, and failed 
to affirmatively disclose this information at that time and 
not until after the events which led to the creation of the 
overpayment in question.  His failure to promptly notify the 
RO of this income status change in June 1996 when he received 
his first check from the SSA directly contravenes the 
reporting requirements set forth under 38 C.F.R. § 3.660 
(1998).  It is not shown that the appellant lacked capacity 
or was otherwise unaware of his responsibility to provide 
timely and accurate information concerning his income in 
connection with his receipt of VA improved pension benefits.  
Indeed, in June 1996, the same month in which the appellant 
began receiving his Social Security benefits, he had notified 
the RO that his income was zero.

The appellant has stated that he did notify promptly the 
Providence, Rhode Island VARO of the award of benefits from 
SSA.  However, nothing in the record supports the appellant's 
recollection.  The appellant stated that the record would 
support his recollection if the Providence, Rhode Island VARO 
had recorded properly the award letter, which he sent.  To 
bolster his contention that the VARO misplaced his award 
letter, the appellant suggests that the Providence, Rhode 
Island VARO failed also to record accurately address changes 
and information about the status of dependents.  The evidence 
of record contradicts overwhelmingly the appellant's theory.  
The evidence indicates that the RO recorded accurately all 
address changes submitted by the appellant.  The evidence 
shows further that repeated correspondence regarding the 
appellant's children resulted not from the failure to receive 
or record responses from the appellant but rather from the 
appellant's incomplete disclosures, which were received and 
recorded properly.

The appellant's June 1996 statement regarding his income 
indicates that he understood the relationship between his 
receipt of VA pension benefits and his income.

Accordingly, it is obvious that the appellant's failure to 
report properly his Social Security benefits income was the 
direct cause of the overpayment of VA benefits and 
constitutes a willful intention on his part to seek an unfair 
advantage.  Therefore, waiver of the debt of $15,181 is 
precluded by law, regardless of the appellant's current 
financial status or any of the other elements of the standard 
of equity and good conscience.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (1998) 
(directing that considerations of equity and good conscience 
are inapposite where fraud, misrepresentation, or bad faith 
is found).



ORDER

Waiver of the recovery of an overpayment improved pension 
benefits, in the original amount of $15,181.00, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

